Name: Council Directive 81/853/EEC of 19 October 1981 amending Directive 79/695/EEC on the harmonization of procedures for the release of goods for free circulation
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981L0853Council Directive 81/853/EEC of 19 October 1981 amending Directive 79/695/EEC on the harmonization of procedures for the release of goods for free circulation Official Journal L 319 , 07/11/1981 P. 0001 - 0002 Spanish special edition: Chapter 02 Volume 8 P. 0287 Portuguese special edition Chapter 02 Volume 8 P. 0287 +++++( 1 ) OJ NO C 61 , 20 . 3 . 1981 , P . 5 . ( 2 ) OJ NO C 260 , 12 . 10 . 1981 , P . 111 . ( 3 ) OJ NO C 189 , 30 . 7 . 1981 , P . 14 . ( 4 ) OJ NO L 205 , 13 . 8 . 1979 , P . 19 . COUNCIL DIRECTIVE OF 19 OCTOBER 1981 AMENDING DIRECTIVE 79/695/EEC ON THE HARMONIZATION OF PROCEDURES FOR THE RELEASE OF GOODS FOR FREE CIRCULATION ( 81/853/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS ARTICLE 27 ( 1 ) OF COUNCIL DIRECTIVE 79/695/EEC OF 24 JULY 1979 ON THE HARMONIZATION OF PROCEDURES FOR THE RELEASE OF GOODS FOR FREE CIRCULATION ( 4 ) PROVIDES THAT MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THE DIRECTIVE NOT LATER THAN SIX MONTHS AFTER THE DATE OF PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF THE REGULATION LAYING DOWN THE CONDITIONS UNDER WHICH A PERSON IS PERMITTED TO MAKE A CUSTOMS ENTRY ; WHEREAS THE ADOPTION BY THE COUNCIL OF THE ABOVEMENTIONED REGULATION HAS NOT TAKEN PLACE WITHIN THE PERIOD ORIGINALLY SPECIFIED ; WHEREAS , HOWEVER , THE DISTORTIONS OF TREATMENT RESULTING FROM THE CONSIDERABLE DISPARITIES IN THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE MEMBER STATES ON THE RELEASE OF GOODS FOR FREE CIRCULATION SHOULD BE ELIMINATED AS QUICKLY AS POSSIBLE ; WHEREAS , ALTHOUGH DIRECTIVE 79/695/EEC DOES NOT ENABLE HARMONIZATION TO BE ACHIEVED OF ALL THE RULES TO BE RESPECTED IN THE MEMBER STATES WHEN GOODS ARE RELEASED FOR FREE CIRCULATION , BECAUSE OF THE ABSENCE OF COMMUNITY RULES DEFINING THE CONDITIONS UNDER WHICH PERSONS MAY BE ALLOWED TO ENTER GOODS FOR CUSTOMS PURPOSES , IT NONETHELESS SEEMS APPROPRIATE TO IMPLEMENT HENCEFORTH THE PROVISIONS WHICH IT CONTAINS ; WHEREAS THE EXACT DATE BY WHICH MEMBER STATES MUST BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THE SAID DIRECTIVE SHOULD THEREFORE BE FIXED ; WHEREAS , HOWEVER , IT IS NOT NECESSARY TO AMEND THE DATE UNTIL WHICH THE EFFECTIVE IMPLEMENTATION OF ARTICLES 17 TO 22 OF THE DIRECTIVE MAY BE POSTPONED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE FIRST AND SECOND SUBPARAGRAPHS OF ARTICLE 27 ( 1 ) OF DIRECTIVE 79/695/EEC ARE HEREBY REPLACED BY THE FOLLOWING : " MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 1 JULY 1982 . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 19 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER